Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 14, 2019

The Court of Appeals hereby passes the following order:

A19A0355. EDWARDS v. THE STATE.

          Proceeding pro se, Anthony Edwards filed a notice of appeal from the trial
court’s order denying various post-conviction motions. Following a transfer from the
Supreme Court of Georgia, we docketed Edwards’s appeal on September 7, 2018.
Edwards’s brief of appellant was due on September 27, 2018.
          Over five months have passed, and Edwards still has not filed a brief of
appellant. Accordingly, his appeal is hereby DISMISSED. See Court of Appeals Rule
23 (a).

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  03/14/2019
                                                I certify that the abov e is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.